Citation Nr: 1533472	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the Portland RO (hereinafter agency of original jurisdiction (AOJ)) inter alia, denied the Veteran's service connection claim for bilateral hearing loss.  In January 2011, the Veteran filed a notice of disagreement (NOD) limited to the hearing loss claim.  A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.  After additional medical records were obtained, a supplemental statement of the case (SSOC) was issued in March 2013.

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.   During the hearing,  the Veteran submitted a medical opinion from a private audiologist, along with a waiver of initial AOJ  consideration of the evidence.  38 C.F.R. §§ 20.800. 20.1304 (2014).

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, there are credible lay assertions as onset and continuity of symptoms of diminished hearing during and since service, and the competent opinions of record on the medical nexus question are relatively evenly balanced.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim for service connection for bilateral hearing loss, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

The Veteran contends that he began experiencing hearing loss during service, and that it has continued to the present.  He believes that his hearing loss can be attributed to his in-service exposure to noise, including during combat duties in Vietnam.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Specific to claims for service connection, hearing loss is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Service connection may be presumed, for certain chronic diseases, such as organic disease of the central nervous system, which develop to a compensable degree (10 percent) within a prescribed period after discharge from service (one year), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309 (2014).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c) (2014).  VA has deemed sensorineural hearing loss an organic disease of the central nervous system.  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

The continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.")

At the time of the Veteran's enlistment examination in August 1967, pure tone thresholds for each ear, in decibels, were recorded as follows:




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0 (15)
-10 (0)
-5 (5)
-5 (5)
-5 (0)
-5 (5)
LEFT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
-5 (0)
-5 (5)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the August 1967 audiogram provided in the Veteran's service treatment records is assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted as shown in the adjoining parentheses above.

Audiometric testing in January 1968 revealed the following:





HERTZ



250
500
1000
2000
4000
6000
RIGHT
10
5
5
10
10
15
LEFT
15
15
10
10
0
10



Audiometric testing at the time of the Veteran's separation examination in November 1969 revealed the following:




HERTZ


500
1000
2000
4000
RIGHT
10
0
Illegible
5
LEFT
20
10
5
5

The Veteran also underwent VA audiometric testing in July 2010, in connection with his claim for service connection for hearing loss.  Pure tone thresholds for each ear were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
60
65
LEFT
15
20
60
65
65

Speech audiometry was also conducted using the Maryland CNC word list and revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.

As shown above, in the present case, the July 2010 VA audiology examination testing results demonstrate current bilateral hearing loss disability per VA standards.  Thus, the requirement of a current disability has been met.

As for the in-service injury or disease requirement, although there is no documented evidence of any specific incident of acoustic trauma, there is no real dispute that the Veteran likely had significant in-service noise exposure during service.  In his May 2010 statement in support of his claim, the Veteran reports that he was exposed to explosions, mortars and enemy fire during his involvement with a recon platoon in Vietnam.  His service records show that he received a combat medical badge.  In a January 2011 rating decision and a November 2012 statement of the case, the AOJ conceded military exposure to acoustic trauma.  Furthermore, the AOJ has awarded service connection for tinnitus based upon a medical opinion that such tinnitus first started in service and is attributable to military noise exposure.  See December 2010 VA audiology examination report.  On this record, the Board finds the Veteran's contentions with regard to noise exposure are entirely consistent with the conditions of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  Such assertions are also considered credible, as the Board has no reason to question the veracity of the Veteran's description of his in-service, combat-related noise exposure.

Thus, the record includes competent, credible evidence of likely significant in-service noise exposure, along with the competent, probative evidence establishing current hearing loss disability.  On the remaining question of whether there exists a medical nexus between in-service noise exposure and current hearing loss, VA has obtained a medical etiology opinion and an addendum to that opinion.  

The July 2010 VA examiner reviewed the records and examined the Veteran before concluding that the Veteran's hearing loss was at least as likely as not permanently aggravated by military acoustic trauma.  The examiner noted the shifts in auditory hearing thresholds between the Veteran's August 1967 entrance exam results and his January 1968 results.

In an August 2010 addendum, the prior examiner concluded that the Veteran's hearing loss is less likely as not caused by in-service noise exposure.  The examiner reasoned that the discrepancies between the August 1967 and January 1968 examinations, noted in her earlier opinion, were likely due to the change in equipment calibration methods (ASA vs. ISO).  The examiner found that there were no significant differences between the thresholds after applying the conversion factors.  However, the examiner did not have the benefit of the Veteran's statements that symptoms of diminished hearing began in service and have continued to the present.  See June 2015 Hearing Transcript.  The examiner also did not have the benefit of the  December 2010 VA examination report reflecting the opinion that the Veteran's tinnitus is more likely than not the result of in-service acoustic trauma

In June 2015, the Veteran submitted a report from a private audiologist who indicated review of the Veteran's test results and history, and that he had met with the Veteran on a number of occasions dating back to 2008.  The audiologist concluded that it is reasonable to suggest that in-service noise exposure contributed to the Veteran's hearing loss, especially within the higher frequency range.  The audiologist explained that high levels of noise exposure may initially damage very high frequencies (above 4000 Hz) and eventually include frequencies at 4000 Hz and below.  This explanation accords with the Veteran's August 1967 and January 1968 audiology reports, as the January 1968 report shows higher thresholds at frequencies of 4000 Hz and above.

Also, in support of his claim for service connection, the Veteran has reported the onset of symptoms of diminished hearing y in service or shortly thereafter.  Regarding the Veteran's assertions, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge-to include observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2) (2014).  See also Charles v. Principi, 16 Vet. App. 370 (2002);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   The Board also acknowledges the Veteran's receipt of a combat medical badge during service.  

Although the Veteran cannot render the testing results needed to establish a  current hearing loss disability for VA purposes, and is not shown to have training or expertise in audiology to provide a persuasive opinion on the medical nexus question solely the basis of his own assertions, his consistent reports that he began noticing hearing loss symptoms during or shortly after service, and that he has continued to experience diminished hearing  from  service to the present are accepted as true.  See 38 U.S.C.A. § 1154(b) (West 2014).  Again, the Board finds no reason to question the veracity of such statements.  The Board also finds significant the fact that, notwithstanding any post service noise exposure, the Veteran has been awarded service connection for tinnitus based on his in-service noise exposure.

In sum, the record reflect  current bilateral hearing loss to an extent recognized as a disability for VA purposes, credible lay assertions as in-service noise exposure, and  as to onset and continuity of symptoms of diminished hearing, and conflicting, but relatively evenly balanced etiology opinions-each rendered by a competent professional within an area of expertise-on the question of  whether there exists a medical nexus between the Veteran's current bilateral hearing loss and his in-service noise exposure.  The Board finds that, collectively, such evidence tends to establish a link between the Veteran's in-service noise exposure and service-in particular, the significant noise exposure therein.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence-to include credible lay assertions as to in-service injury, and as  onset and continuity of symptoms, as well as probative opinion evidence-and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for bilateral hearing loss are met.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


